Citation Nr: 1530677	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  15-15 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to August 12, 2013, for the award of entitlement to Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to August 1955.  The Veteran died in February 2007 and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).

Additional evidence was added to record by the appellant's representative in July 2015 without a waiver of RO review after the April 2015 Statement of the Case was issued, including a copy of the Veteran's death certificate as well as medical treatise and internet documents.  However, as this evidence is not pertinent to the earlier effective date claim on appeal or is essentially duplicative, this matter does not need to be remanded for RO review.  38 C.F.R. § 20.1304 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in February 2007; the appellant did not raise a claim of entitlement to DIC benefits within one year of his death.
 
2.  On August 12, 2011, the RO received a fax from the office of the appellant's Senator that was accepted as an informal claim of entitlement to DIC; no communication received prior to August 12, 2011, may be interpreted as an informal or formal claim of entitlement to DIC.

3.  On August 12, 2013, the RO received a completed VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child, from the appellant.


CONCLUSION OF LAW

Resolving all doubt in favor of the appellant, the criteria for entitlement to an effective date of August 12, 2011, but no earlier, for the award of DIC, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.152, 3.155, 3.400(c)(2) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The appellant's earlier effective date claim arises from her disagreement with the effective date assigned for entitlement to DIC following the grant of that benefit.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See generally Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  

The duty to assist the appellant has also been satisfied in this case.  VA has obtained the Veteran's service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, as the outcome of this appeal turns on a determination as to the date that the claim was filed, there is no need for a medical opinion.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The appellant seeks entitlement to an effective date prior to August 12, 2013, for the award of entitlement to DIC.  She has asserted that she was misinformed of her eligibility for DIC by the Veteran before his death and by a VA employee on February 23, 2007, or she would have filed a DIC claim in 2007.  

The Veteran died in February 2007.  His certificate of death lists the immediate cause of death as upper GI (gastrointestinal) bleed with underlying causes of CAD (coronary artery disease) and cirrhosis.  At the time of his death, service connection was in effect for duodenal ulcer with subtotal gastrectomy.   

In a VA Form 119, Report of Contact, dated on February 23, 2007, a VA employee noted that the appellant called to report the Veteran's death.  The employee also noted that a copy of the death certificate had been requested and that the appellant had been sent a VA Form 21-530, Application for Burial Benefits.

In March 2007, the appellant filed a completed VA Form 21-530, seeking burial benefits.  In Box 11 of the VA Form 21-530, the appellant specifically marked that she was not claiming that the Veteran's cause of death was due to service.  

In an April 2007 letter, the RO granted a basic burial allowance, noting that the payment was based on nonservice-connected death.  The RO further informed the appellant that it wished to assist her in applying for any benefits to which she may be entitled.  It was indicated that benefits were explained in the enclosed application, a VA Form 21-534, which should be completed and returned.  The RO indicated that unless the DIC claim was filed within one year from the date of the Veteran's death, that benefit, if awarded, was only payable from the date that VA received the claim.  

A May 2007 letter from the RO detailed that it been notified of the Veteran's death in February 2007.  The RO requested that the appellant provide it with a death certificate.  Later that month, the appellant sent the RO a copy of the Veteran's death certificate along with a copy of the aforementioned May 2007 letter. 

Deferred rating decisions dated in November 2007 and December 2007 reflected that the Veteran's claims file was referred to the Rating Board for consideration of service connection for cause of death per M21-1 Manual Rewrite, Part III, Subpart ii, Chapter 7.5.  It was explicitly indicated that there was no specific claim for service-connected death benefits.  The RO noted that review of the claims folder found no evidence suggesting service connection for the cause of death.  It determined that there was no basis for pursuing the matter further per M21-1MR, Part VII, Chapter 2, Section B, Paragraph 7B.  

In a July 2011 form, received by the RO on August 12, 2011, by fax from a Senator's office, the appellant noted that the Veteran had a service-connected disability and questioned whether she was entitled to any benefits as his widow.  As will be discussed below, this document has been accepted as an informal claim for entitlement to DIC benefits.   

In an October 2011 email, the RO informed the Senator's office that if the appellant believed she was entitled to VA benefits, she was highly encouraged to apply.  It explained that the appellant may be eligible to receive DIC benefits if the Veteran's death was related to military service.  The RO enclosed/attached to the email a copy of a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child, for the appellant to complete.

The Senator's office faxed another inquiry in October 2011.  In November 2011, the RO sent another email, nearly identical to the email described above, to the Senator's office.

On August 12, 2013, the RO finally received a completed VA Form 21-534 from the appellant.  

In a January 2014 rating decision, the RO granted entitlement to DIC benefits, including entitlement to service connection for the Veteran's cause of death, effective August 12, 2013.  In December 2014, the appellant filed a timely notice of disagreement with the effective date assigned in the January 2014 rating decision.  In April 2015, the RO issued a statement of the case, and the appellant perfected an appeal that same month.

Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, compensation, DIC, or pension shall not be earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date to be assigned for service-connected death after separation from service is the first day of the month in which the Veteran's death occurred if a claim is received within one year following the date of death; otherwise, the effective date is the date of the VA's receipt of the claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2) (2014). 

A specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for death benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.152(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p). "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r). 

VA is required to look to all communications from the appellant which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196 (1992).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the formal claim.  38 C.F.R. § 3.155(a) (2014). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As the appellant's informal claim and later her formal claim for DIC benefits were both received later than one year following the date of the Veteran's death in February 2007, the effective date for this matter is the date of VA's receipt of the claim.  

In this case, the July 2011 form, received by the RO on August 12, 2011, by fax from a Senator's office, wherein the appellant inquired whether she was entitled to any benefits as the Veteran's widow is accepted by the Board as an informal claim for entitlement to DIC benefits under 38 C.F.R. § 3.155(a).  Under that regulation, upon receipt of an informal claim, here on August 12, 2011, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the formal claim.

Here, evidence of record does not show when or if the Senator's office sent the appellant the VA Form 21-534 attached by the RO in the October and November 2011 email responses.  It also does not show whether the appellant was informed that she was afforded a "due process" period of one year for submission of a completed VA Form 21-534 in order to retain an effective date of August 12, 2011.  Evidence of record only showed that she submitted the completed VA Form 21-534 on August 12, 2013.  Therefore, the Board will resolve all doubt in favor of the appellant and treat August 12, 2011, the date of receipt of an informal DIC claim, as the date of VA's receipt of the appellant's claim for DIC.  As such, an effective date of August 12, 2011, but no earlier, is granted for entitlement to DIC.

However, evidence of record contains no communication from the appellant or her representative indicating an intent to file a claim for DIC at any time between the date of the Veteran's death in February 2007 and August 12, 2011.  38 C.F.R. §§ 3.1(p), 3.155(a).  

In making this determination, the Board has considered whether the appellant's March 2007 VA Form 21-530, Application for Burial Benefits, constituted a formal or informal claim for DIC benefits.  Judicial and VA General Counsel precedents have held, as a matter of law, that an application for VA burial benefits is not a claim for DIC in the way that a claim for DIC is a claim for other related benefits.  See Mitscher v. West, 13 Vet. App. 123 (1999); Shields v. Brown, 8 Vet. App. 346, 349 (1995) (application for burial benefits not an informal claim for DIC); Herzog v. Derwinski, 2 Vet. App. 502 (1992) (same).  See also Thompson v. Brown, 6 Vet. App. 436, 437 (1994), VAOPGCPREC 35-97 (December 9, 1997).  However, the General Counsel did not exclude an application for burial benefits from satisfying the substantive requirements of an informal claim for DIC if it otherwise indicated an intent to apply for the benefit.  See VAOPGCPREC 35-97 at 4.  In this regard, the Board emphasizes that, in Box 11 of the March 2007 burial benefits application, the appellant specifically marked she was not claiming service connection for the cause of the Veteran's death.  Thus, the March 2007 application for burial benefits is not considered to be an informal claim for DIC benefits in this case, as there was clearly no intent to file for DIC benefits at that time.  38 C.F.R. §§ 3.1(p), 3.155(a).  Therefore, an earlier effective date for DIC benefits cannot be assigned from the date of filing the application for burial benefits.

The appellant has continually asserted that if she had been made aware by VA in 2007 that she could receive DIC benefits for the Veteran's death, she would have applied within one year of his death in order to receive the earliest effective date possible.  She has maintained that VA personnel verbally told her during a phone call on February 23, 2007, that she was not entitled to benefits for the Veteran's death.

Despite these contentions, a detailed review of the record revealed a February 23, 2007, VA Form 119, Report of Contact.  On this document, a VA employee simply noted that the appellant called to report the Veteran's death.  The employee also noted that a copy of the death certificate had been requested and that the appellant had been sent a VA Form 21-530, Application for Burial Benefits.  While not addressing the propriety of the VA advice furnished to the appellant, it is noted that, whether erroneous or not, advice on the part of VA employees cannot serve as the basis for an earlier effective date.  See generally Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that a veteran was not entitled to education benefits based on his assertion that misleading or erroneous information was provided regarding education benefits).

In addition, in an April 2007 letter, the appellant was clearly informed by the RO  that it would assist her in applying for any benefits to which she may be entitled and a VA Form 21-534 was sent to the her address of record.  The April 2007 RO letter with the enclosed VA Form 21-534 was not returned as undeliverable.  There is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  There is no probative evidence showing that the RO did not mail a formal application for DIC benefits to the appellant's current address of record in April 2007. 

In light of the foregoing (and mindful of VA's stated mission, i.e., to "to care for him who shall have borne the battle and for his widow..." Lincoln's Second Inaugural Address, March 4, 1865), the Board finds that the effective date for the award of entitlement to DIC can be no earlier that the currently assigned August 12, 2011, the date of receipt of an informal claim for DIC.  38 U.S.C.A. § 5110(d); 38 C.F.R. §§ 3.102, 3.152, 3.155, 3.400(c)(2).


ORDER

An effective date of August 12, 2011, but no earlier, for the award of entitlement to DIC is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


